Subsidiaries of inVentiv Health Inc. As of 12/31/08 State of Operating Unit / Legal Entity Incorporation Country inVentiv Health, Inc. Delaware US Ventiv Commercial Services, LLC New Jersey US Ventiv Pharma Services Canada, Inc. Canada Canada PromoTech Research Associates, Inc. Colorado US Blue Diesel, LLC Ohio US DialogCoach LLC Delaware US MedConference LLC Delaware US Pharmaceutical Resource Solutions, LLC Delaware US Pharmaceutical Resource Solutions of Puerto Rico, Inc. Puerto Rico Puerto Rico Health Products Research, Inc. New Jersey US Strategyx, LLC NJ US Creative Healthcare Solutions, LLC Ohio US Promotech Logistics Solutions, LLC Delaware US Smith Hanley Holding Corp. Delaware US Smith Hanley Consulting Group LLC Delaware US MedFocus LLC Delaware US inVentiv Clinical Solutions LLC Delaware US Smith Hanley Associates LLC Delaware US Anova Clinical Resources LLC Delaware US HHI Clinical & Statistical Research Services, L.L.C. Delaware US Synergos LLC Delaware US InChord Holding Corporation Delaware US Patient Marketing Group LLC New Jersey US InVentiv Communications, Inc. Ohio US Gerbig, Snell Weisheimer Advertising, LLC Ohio US Taylor Search Partners, LLC Ohio US Y Brand Outlook LLC Ohio US Cadent Medical Communications LLC Ohio US Stonefly Communications Group LLC Ohio US Navicor Group LLC Ohio US InChord Global LLC Ohio US The Center for Biomedical Continuing Education LLC Ohio US The Selva Group LLC Ohio US Palio Communications LLC Ohio US InChord Group Limited UK UK Inchord Limited UK UK inVentiv Canada ULC (aka JSAI) Canada Canada InsightOut ULC Canada Canada Chamberlain Communications LLC Delaware US Chamberlain Communications (UK) Limited UK UK Ignite Health LLC Delaware US Addison Whitney LLC North Carolina US Chandler Chicco LLC Delaware US Chandler Chicco Agency, L.L.C. NY US BioSector 2 LLC NY US Chandler Chicco Agency, Ltd. UK US BioSector 2 Limited UK US Chandler Chicco Agency SARL France France Litmus Medical Marketing and Education Limited UK UK Chandler Chicco Productions LLC NY US BrandTectonics, LLC NY US inVentiv Medical Education Group, LLC Ohio US Axcelo MSL Solutions LLC Ohio US Interphaz Bioconsulting LLC Ohio US Angela Liedler Verwaltungs GmbH Germany Germany AWAC LLC Georgia US Franklin Pharma Services, LLC New Jersey US Adheris Inc. Delaware US Ventiv Health Limited UK UK Kestrel Healthcare Limited UK UK Rapid Deployment Group Limited UK UK Ventiv Holdings (UK) UK UK inVentiv International B.V. Netherlands Netherlands
